DETAILED ACTION  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (US 20200151407 A1), hereinafter Wagner.
Regarding claim 1, Wagner teaches:
A handling system that handles and processes plural kinds of articles (see at least Fig. 1 and [0149]: “FIGS. 1-8, the induction system 15 further includes a plurality of sets of multipurpose perception units, weight sensing conveyor sections and multidirectional conveyors for evaluating objects (e.g., 28). Multidirectional conveyor 53 leads to conveyor 41 and multidirectional conveyor 44 for providing objects (e.g., 40, 42) to object processing system 12 via conveyor 46 as well as any additional object processing systems (e.g., object 49 on conveyor 48) in series with the object processing system 12 as discussed above with reference to FIG. 34”).
The handling system comprising: a first conveyance device configured to transport a target article to be processed among the plural kinds of articles to a work area for a robot to handle and process the target article (see at least Fig. 1. which shows the conveyance devices and Fig. 13 which shows a processing robot. See further [0103]: “If an object (e.g., 40, 42) is identified as being appropriate for processing, the object is diverted by multi-directional conveyor 33 toward conveyor 38. Conveyor 38 may direct the object(s) toward an infeed conveyor 46 via multi-directional conveyor 44, or the system may determine that that the object (e.g., object 49) should be directed along conveyor 48 toward any of additional processing stations (e.g., similar to processing station 12 but able to handle different types of objects). For example, and as discussed in more detail below, the system may employ multiple processing stations, each able to handle different objects (such as different size or weight ranges of objects)” See further [0085]: “FIG. 70 shows an illustrative diagrammatic view of multiple processing systems for use with an induction system as disclosed with reference to FIGS. 1, 9, 11, 34-38, 49, 54, 56 and 63-69 employing manual and automated processing stations.” See also [0125]: “The processing station 206 also includes a grasp perception system 208 that views the objects on the intermediate conveyor 204, and identifies grasp locations on the objects as further shown in FIG. 23. The processing station 206 also includes a programmable motion device 210, such as an articulated arm, and a primary perception system 212 such as a drop perception unit”).
A second conveyance device configured to transport the target article to a work area for an operator to handle and process the target article (see at least Fig. 1. which shows the conveyance devices and Fig. 13 which shows a processing robot. See further [0103]: “If an object (e.g., 40, 42) is identified as being appropriate for processing, the object is diverted by multi-directional conveyor 33 toward conveyor 38. Conveyor 38 may direct the object(s) toward an infeed conveyor 46 via multi-directional conveyor 44, or the system may determine that that the object (e.g., object 49) should be directed along conveyor 48 toward any of additional processing stations (e.g., similar to processing station 12 but able to handle different types of objects). For example, and as discussed in more detail below, the system may employ multiple processing stations, each able to handle different objects (such as different size or weight ranges of objects).” See further [0093]: “Compatible package specifications might include: a range of valid package weights, a range of compatible package dimensions, a set of valid labeling types (e.g., whether they employ a printed-on label vs. an adhesive-applied label), exclusion of items marked as fragile, exclusion of items marked as having been insured at high value, and therefore would prefer to be sorted with greater care by hand, exclusion of items marked as containing hazardous materials, such as lithium-ion batteries, and exclusion for any other reason for which the package might be flagged in a database as requiring exception or manual handling. It is desired to provide a system that filters out incompatible packages before they arrive at the package handling system, and/or improves the ability of the package handling system to specifically recognize incompatible packages so that robotic picks are not attempted on objects needing to be handled manually”);
And a control device (see at least [0096]: "computer processing system 100") configured to: 
Determine by which of the robot or the operator the target article is to be processed (see at least [0093]: “Compatible package specifications might include: a range of valid package weights, a range of compatible package dimensions, a set of valid labeling types (e.g., whether they employ a printed-on label vs. an adhesive-applied label), exclusion of items marked as fragile, exclusion of items marked as having been insured at high value, and therefore would prefer to be sorted with greater care by hand, exclusion of items marked as containing hazardous materials, such as lithium-ion batteries, and exclusion for any other reason for which the package might be flagged in a database as requiring exception or manual handling. It is desired to provide a system that filters out incompatible packages before they arrive at the package handling system, and/or improves the ability of the package handling system to specifically recognize incompatible packages so that robotic picks are not attempted on objects needing to be handled manually”);
In accordance with process information generated based on a result of handling and processing of an article by the robot in past (see at least [0099]: “The perception unit 24 also includes scanning and receiving units 80, 82, as well as edge detection units 84 for capturing a variety of characteristics of a selected object on the conveyor 22. FIG. 6A shows a view from the capture system, and knowing the recorded volume of the view of an empty conveyor 22, the volume of the object 27, V.sub.27 may be estimated. In particular, the object 27 is volumetrically scanned as shown in FIG. 6C. This volume is compared with recorded data regarding the item that is identified by the identifying indicia as provided by the perception units 18, 20 or the recorded object data”).
And transport the target article to the first conveyance device when the control device determines that the target article is to be processed by the robot, and transport the target article to the second conveyance device when the control device determines that the target article is to be processed by the operator (see at least [0093] – [0094]: “…exclusion of items marked as fragile, exclusion of items marked as having been insured at high value, and therefore would prefer to be sorted with greater care by hand, exclusion of items marked as containing hazardous materials, such as lithium-ion batteries, and exclusion for any other reason for which the package might be flagged in a database as requiring exception or manual handling. It is desired to provide a system that filters out incompatible packages before they arrive at the package handling system, and/or improves the ability of the package handling system to specifically recognize incompatible packages so that robotic picks are not attempted on objects needing to be handled manually… In accordance with an embodiment, the invention provides an induction system that limits or manages the induction of objects to an object processing system. In certain aspects, the system provides a variety of approaches to automatically re-route incompatible packages before they arrive at a package sortation system consisting of one or more robotic pickers, or to minimize their impact should they arrive at a robotic picking area”).

Regarding claim 2, Wagner further teaches:
The handling system according to claim 1, further comprising: 
A common conveyance device configured to transport the target article (see at least Fig. 1 which shows a series of conveyance devices); 
And a distribution device configured to transport the target article transported by the common conveyance device to the first conveyance device or the second conveyance device (see at least Fig. 1 and [0103]: “stream conveyor 22” is such that “object is diverted by multi-directional conveyor 33 toward conveyor 38 [...] the system may determine that that the object (e.g., object 49) should be directed along conveyor 48 toward any of additional processing stations”).
Regarding claim 3, Wagner further teaches:
The handling system according to claim 1, further comprising a third conveyance device (see at least Fig. 1 which shows the conveyance devices);
Configured to, when the robot is unable to process the target article transported by the first conveyance device (see at least [0098] – [0099] which teaches identifying if an object is capable of being processed by the robot);
Receive the target article, which cannot be processed, from the first conveyance device and transport the received target article to the second conveyance device (see at least [0103]: “Conveyor 38 may direct the object(s) toward an infeed conveyor 46 via multi-directional conveyor 44, or the system may determine that that the object (e.g., object 49) should be directed along conveyor 48 toward any of additional processing stations (e.g., similar to processing station 12 but able to handle different types of objects)”).

Regarding claim 6, Wagner further teaches:
The handling system according to claim 1, wherein in a warehouse for storing the plural kinds of articles, an article is received in an inbound process, and the target article is output in an outbound process, and in the inbound process, the process information is generated (see at least [0095]: “"The induction system 10 includes an input station 14 to which objects are presented”, see further [0099] – [0103]: “The perception unit 24", placed at the inbound location, "also includes scanning and receiving units 80, 82, as well as edge detection units 84 for capturing a variety of characteristics of a selected object on the conveyor 22 ... This volume is compared with recorded data regarding the item that is identified by the identifying indicia as provided by the perception units 18, 20 or the recorded object data ... the induction system 10 may provide that unidentified objects (as well as objects identified as not being appropriate for processing) 36 are passed through to a conveyor 35 to an exception bin 50” wherein the destination location of the inbound item is determined based on the identification result).

Regarding claim 7, Wagner further teaches:
The handling system according to claim 1, wherein the first conveyance device and the second conveyance device are conveyors (see at least Fig. 1 which shows conveyors as the first and second conveyance devices).

Regarding claim 8, Wagner further teaches:
	The handling system according to claim 1, wherein at least one of the first conveyance device and the second conveyance device includes a movable robot configured to transport the target article (see at least [0107]: “ In particular, the conveyor 144 leads to a deformable object induction limiting system 194 that includes a programmable motion device such as an articulated arm 192 having an end effector 193 with a load cell or force torque sensor 195 (shown in FIGS. 10A-10C). In particular, the system will move the end effector 193 with the object 191 into contact with an opening formed by sloped walls 133”).

Regarding claim 9, Wagner teaches:
A control method executed by a computer and in a handling system that handles and processes plural kinds of articles (see at least Fig. 1 and [0149]: “FIGS. 1-8, the induction system 15 further includes a plurality of sets of multipurpose perception units, weight sensing conveyor sections and multidirectional conveyors for evaluating objects (e.g., 28). Multidirectional conveyor 53 leads to conveyor 41 and multidirectional conveyor 44 for providing objects (e.g., 40, 42) to object processing system 12 via conveyor 46 as well as any additional object processing systems (e.g., object 49 on conveyor 48) in series with the object processing system 12 as discussed above with reference to FIG. 34”).
The method comprising: 
Transporting, by a first conveyance device, a target article to be processed among the plural kinds of articles to a work area for a robot to handle and process the target article (see at least Fig. 1. which shows the conveyance devices and Fig. 13 which shows a processing robot. See further [0103]: “If an object (e.g., 40, 42) is identified as being appropriate for processing, the object is diverted by multi-directional conveyor 33 toward conveyor 38. Conveyor 38 may direct the object(s) toward an infeed conveyor 46 via multi-directional conveyor 44, or the system may determine that that the object (e.g., object 49) should be directed along conveyor 48 toward any of additional processing stations (e.g., similar to processing station 12 but able to handle different types of objects). For example, and as discussed in more detail below, the system may employ multiple processing stations, each able to handle different objects (such as different size or weight ranges of objects)” See further [0085]: “FIG. 70 shows an illustrative diagrammatic view of multiple processing systems for use with an induction system as disclosed with reference to FIGS. 1, 9, 11, 34-38, 49, 54, 56 and 63-69 employing manual and automated processing stations.” See also [0125]: “The processing station 206 also includes a grasp perception system 208 that views the objects on the intermediate conveyor 204, and identifies grasp locations on the objects as further shown in FIG. 23. The processing station 206 also includes a programmable motion device 210, such as an articulated arm, and a primary perception system 212 such as a drop perception unit”).
Transporting, by a second conveyance device, the target article to a work area for an operator to handle and process the target article (see at least Fig. 1. which shows the conveyance devices and Fig. 13 which shows a processing robot. See further [0103]: “If an object (e.g., 40, 42) is identified as being appropriate for processing, the object is diverted by multi-directional conveyor 33 toward conveyor 38. Conveyor 38 may direct the object(s) toward an infeed conveyor 46 via multi-directional conveyor 44, or the system may determine that that the object (e.g., object 49) should be directed along conveyor 48 toward any of additional processing stations (e.g., similar to processing station 12 but able to handle different types of objects). For example, and as discussed in more detail below, the system may employ multiple processing stations, each able to handle different objects (such as different size or weight ranges of objects).” See further [0093]: “Compatible package specifications might include: a range of valid package weights, a range of compatible package dimensions, a set of valid labeling types (e.g., whether they employ a printed-on label vs. an adhesive-applied label), exclusion of items marked as fragile, exclusion of items marked as having been insured at high value, and therefore would prefer to be sorted with greater care by hand, exclusion of items marked as containing hazardous materials, such as lithium-ion batteries, and exclusion for any other reason for which the package might be flagged in a database as requiring exception or manual handling. It is desired to provide a system that filters out incompatible packages before they arrive at the package handling system, and/or improves the ability of the package handling system to specifically recognize incompatible packages so that robotic picks are not attempted on objects needing to be handled manually”);
Controlling by:
Determining by which of the robot or the operator the target article is to be processed (see at least [0093]: “Compatible package specifications might include: a range of valid package weights, a range of compatible package dimensions, a set of valid labeling types (e.g., whether they employ a printed-on label vs. an adhesive-applied label), exclusion of items marked as fragile, exclusion of items marked as having been insured at high value, and therefore would prefer to be sorted with greater care by hand, exclusion of items marked as containing hazardous materials, such as lithium-ion batteries, and exclusion for any other reason for which the package might be flagged in a database as requiring exception or manual handling. It is desired to provide a system that filters out incompatible packages before they arrive at the package handling system, and/or improves the ability of the package handling system to specifically recognize incompatible packages so that robotic picks are not attempted on objects needing to be handled manually”);
In accordance with process information generated based on a result of handling and processing of an article by the robot in past (see at least [0099]: “The perception unit 24 also includes scanning and receiving units 80, 82, as well as edge detection units 84 for capturing a variety of characteristics of a selected object on the conveyor 22. FIG. 6A shows a view from the capture system, and knowing the recorded volume of the view of an empty conveyor 22, the volume of the object 27, V.sub.27 may be estimated. In particular, the object 27 is volumetrically scanned as shown in FIG. 6C. This volume is compared with recorded data regarding the item that is identified by the identifying indicia as provided by the perception units 18, 20 or the recorded object data”);
And transporting the target article to the first conveyance device when the control device determines that the target article is to be processed by the robot, and transporting the target article to the second conveyance device when the control device determines that the target article is to be processed by the operator (see at least [0093] – [0094]: “…exclusion of items marked as fragile, exclusion of items marked as having been insured at high value, and therefore would prefer to be sorted with greater care by hand, exclusion of items marked as containing hazardous materials, such as lithium-ion batteries, and exclusion for any other reason for which the package might be flagged in a database as requiring exception or manual handling. It is desired to provide a system that filters out incompatible packages before they arrive at the package handling system, and/or improves the ability of the package handling system to specifically recognize incompatible packages so that robotic picks are not attempted on objects needing to be handled manually… In accordance with an embodiment, the invention provides an induction system that limits or manages the induction of objects to an object processing system. In certain aspects, the system provides a variety of approaches to automatically re-route incompatible packages before they arrive at a package sortation system consisting of one or more robotic pickers, or to minimize their impact should they arrive at a robotic picking area”).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Wellman (US 20160167228 A1), hereinafter Wellman.
Regarding claim 4, Wagner does not teach, but Wellman teaches:
The handling system according to claim 1, wherein the control device updates the process information, based on a result of handling and processing of the target article transported by the first conveyance device by the robot in past (see at least [0021]: “The controller 32 may update the item gripping database 36 (e.g., at 48) and/or the item database 37 based on the human input grasping strategy received at 54 and/or detected attributes communicated at 46, either of which may include feedback about the success of the grasping strategy implemented”).
It would have been prima facie obvious to one of ordinary skill in the art to combine the invention of Wagner with the ability to update process information regarding handling and gripping as taught by Wellman because, as stated by Wellman regarding the strategy: “Such updating and accessing of the item database 37 and/or the item gripping database 36 can allow robotic arms 12 throughout the inventory system 10 (and throughout other inventory systems having access to the item gripping database 36) to be used to effectively move inventory items 40 between elements within the inventory system so as to increase efficiency and throughput”.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Bachmaier (US 20190368515 A1), hereinafter Bachmaier, and Argue (US 20140180479 A1), hereinafter Argue. 
Regarding claim 5, Wagner teaches:
The handling system according to claim 1.
Wagner does not teach:
Wherein the robot is operable in a normal operation mode of handling and processing the target article and a stable operation mode of handling and processing the target article more reliably than in the normal operation mode;
And the control device controls the robot to operate in the stable operation mode when the target article is to be processed by the robot and reliability of estimation as to whether the target article is to be handled by the robot or handled by the operator is a given value or lower.
Bachmaier teaches:
Wherein the robot is operable in a normal operation mode of handling and processing the target article and a stable operation mode of handling and processing the target article more reliably than in the normal operation mode (see at least [0018]: “Furthermore, a piezohydraulic actuator incorporating teachings of the present disclosure can be used in a robot, in particular in a gripping system of the robot, in order for it to be possible for both delicate or fragile objects, in particular in the speed mode, and more stable and heavier objects in contrast, in particular in the force mode, to be gripped securely and firmly by means of the gripping system. Delicate or fragile objects are gripped and moved, for example, with the aid of the first output piston element and therefore with a merely low force, it being possible, for example, for heavy and/or stable objects to be gripped and moved by means of the second output piston element and therefore with a great force”);
Argue teaches:
Determining whether the target article is to be handled by the robot or handled by the operator within a given confidence value (see at least [0027] and [0028] wherein an image processing module analyzes the item and produces a confidence value, and further determines whether certain items are appropriate for the robot to handle, such as fragile or bulky items, or if a human should handle them instead). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wagner to further include the different gripping modes as taught by Bachmaier with the determination and confidence value of whether or not a robot or human is intended to handle the object taught by Argue. Regarding Bachmaier, one of ordinary skill in the art would be drawn to the versatility of the invention being able to handle both fragile and extremely heavy objects with the different gripping modes. Further, the invention of Argue mentions how certain objects are difficult or inappropriate for the robot to handle, and includes a confidence value for identifying these objects. The combination of determining whether or not an object is fragile or difficult to be gripped within a certain confidence value and the capability of changing how an object is gripped depending on the type of object would provide the benefit of greater versatility, less need for human intervention, and greater safety and efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664